Citation Nr: 1028465	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's application to 
reopen his previously denied service connection claim.  

The Board observes that the RO subsequently reopened the claim 
and denied it on the merits in a January 2008 supplemental 
statement of the case.  However, the issue of whether new and 
material evidence has been received is a threshold question in 
any case involving a previously denied claim, which must be 
determined by the Board upon de novo review.  See Wakeford v. 
Brown, 8 Vet. App. 237, 239-40 (1995).  Therefore, the issue has 
been characterized as shown on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran's service connection claim for PTSD was last 
denied in an April 2003 rating decision, he was notified of such 
denial and his appellate rights, and he did not file a timely 
appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the service connection claim for PTSD.

3.  Resolving all reasonable doubt in the Veteran's favor, he has 
a current diagnosis of PTSD; his claimed in-service stressors are 
related to fear of hostile military or terrorist activity 
(including friends dying and exposure to enemy small arms, 
mortar, and rocket fire, resulting in feelings of fear, 
helplessness, or horror), which is consistent with the places, 
types, and circumstances of his service; and his current PTSD 
symptoms have been medically linked to such reported in-service 
stressors.  


CONCLUSIONS OF LAW

1.  The April 2003 denial of the Veteran's service connection 
claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2009). 

2.  New and material evidence sufficient to reopen the previously 
denied claim for service connection for PTSD has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  PTSD was incurred as a result of active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2009); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the previously denied 
service connection claim for PTSD, and to grant service connection 
for such disability, constitutes a full grant of the benefits 
sought on appeal, no further action is necessary to comply with 
the Veterans Claims Assistance Act of 2000 and implementing 
regulations.

Application to reopen

The Veteran's service connection claim for PTSD was initially 
denied in a March 1994 rating decision.  As he was notified of 
such adverse decision and his appellate rights, and he did not 
file a timely appeal, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993 & 2009).  The Veteran applied to reopen his 
PTSD claim on two prior occasions, but his claim was denied by the 
agency of original jurisdiction (AOJ) both times, with the most 
recent denial issued in April 2003.  See rating decisions and 
notices dated in December 2002 and April 2003.  As the Veteran was 
notified of these adverse decisions and his appellate rights, and 
he did not file a timely appeal, each of the decisions is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002 & 2009).

In October 2004, the Veteran again applied to reopen his service 
connection claim for PTSD .  As noted above, the AOJ initially 
denied such application, resulting in the instant appeal.  
Although the AOJ later reopened the claim and denied it on the 
merits, upon de novo review, the Board must determine the 
threshold issue of whether new and material evidence has been 
received sufficient to reopen the previously denied claim.  38 
U.S.C.A. § 5108; see also Wakeford, 8 Vet. App. at 239-40.

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of determining 
whether new and material evidence has been received, all evidence 
received is generally presumed credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In this case, the Veteran's claim was initially denied in March 
1994 based on a determination that the evidence of record failed 
to establish a current diagnosis of PTSD.  The subsequent denials 
of his application to reopen, including the April 2003 rating 
decision, were based on a finding that new and material evidence 
had not been submitted as to such fact, and the evidence also did 
not show combat service or a verified in-service stressor.  
Evidence received since the last final denial of the Veteran's 
claim includes VA treatment records reflecting a PTSD diagnosis 
based on his reported experiences in a combat area during service 
in Vietnam, as discussed in detail below.  See, e.g., records 
dated in February and August 2007.  Further, while there is no 
additional evidence to establish that the Veteran engaged in 
combat or to independently corroborate his claimed in-service 
stressors, VA regulations were amended effective July 13, 2010, 
to relax the evidentiary standards pertaining to stressor 
verification under certain circumstances, as set forth below.  In 
this regard, evidence of record includes lay statements from the 
Veteran demonstrating fear of hostile military or terrorist 
activity during service in Vietnam, which is generally consistent 
with his service records, as discussed below.  None of this 
evidence and information was previously considered by agency 
decisionmakers, and it relates to unestablished facts necessary 
to substantiate the Veteran's claim, namely, a current diagnosis 
and validity of a claimed in-service stressor.  When presumed 
credible, such evidence and information raises a reasonable 
possibility of substantiating the Veteran's claim.  As such, the 
Board finds that new and material evidence has been received 
sufficient to reopen the previously denied claim for PTSD.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Merits of the claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  38 
C.F.R. § 3.303(d).  

Generally, to be entitled to service connection for PTSD, the 
record must include the following: (1) medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  

With regard to the second element, evidence that an in-service 
stressor actually occurred, the necessary evidence varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy."  If it is established 
through military citation or other evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressor is related to 
such combat, then, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone is sufficient 
evidence as to the reported stressor's actual occurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2009).

However, for claims pending before VA on or after October 28, 
2008, if the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 74 Fed. Reg. 14, 491 (March 
31, 2009) (amending 38 C.F.R. § 3.304(f)). 

Prior to July 13, 2010, VA regulations generally provided that, if 
it was determined that the claimed stressor was not related to 
combat (and there was no in-service diagnosis of PTSD), then the 
Veteran's lay testimony alone would not be enough to establish the 
occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 
512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In 
such cases, service records or other credible statements were 
required to corroborate the occurrence of the claimed stressor.  
Cohen, 10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002).  The Veteran's actual presence during the 
stressor event did not have to be corroborated.  Rather, evidence 
that the Veteran was assigned to and stationed with a unit that 
was present while the reported event occurred strongly suggests 
actual exposure to the stressor event.  Id.

However, effective July 13, 2010, VA amended its regulations 
concerning service connection for PTSD by liberalizing the 
evidentiary standard for an in-service stressor under certain 
circumstances.  Specifically, the final rule amended 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In other words, under the amended version of 38 C.F.R. § 
3.304(f)(3), service connection may be granted for PTSD where the 
evidence establishes: (1) a current diagnosis of PTSD rendered by 
a VA psychiatrist or psychologist, or one with whom VA has 
contracted; (2) an in-service stressor consistent with the places, 
types, and circumstances of service (satisfactorily established by 
lay testimony) that has been medically linked to the Veteran's 
fear of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  The Board notes that the 
definition of "fear of hostile military or terrorist activity" 
under this amended provision tracks the stressor criteria for a 
PTSD diagnosis as set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), which have been adopted by VA.  See 38 
C.F.R. § 4.125 (2009).

These amended provisions apply to service connection claims for 
PTSD that are received by VA on or after July 13, 2010; were 
received by VA before July 13, 2010, but have not been decided by 
a VA regional office as of July 13, 2010; are appealed to the 
Board on or after July 13, 2010; were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010; or are pending before VA on or after July 13, 
2010, because the United States Court of Appeals for Veterans 
Claims vacated a Board decision on an application and remanded it 
for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

As the Veteran's service connection claim for PTSD was appealed 
and had not been decided by the Board as of July 13, 2010, the 
amended regulations apply to the instant appeal.  As noted above, 
his claim was previously denied based on the lack of a PTSD 
diagnosis, as well as the lack of a verified in-service stressor.  

There is no evidence of a PTSD diagnosis during service.  
However, resolving all reasonable doubt in the Veteran's favor, 
the evidence establishes a current PTSD diagnosis in accordance 
with the DSM-IV criteria.  In this regard, the Veteran has been 
diagnosed repeatedly with PTSD by his treating VA psychiatrists 
and a VA clinical psychologist.  See, e.g., treatment records 
dated in October 2004, December 2004, February 2005, June 2005, 
February 2007, April 2007, and August 2007.  

The Board notes that the Veteran underwent a heart transplant 
surgery in March 1995, and he appears to have some difficulty 
with memory and concentration related to such procedure.  
Specifically, a November 2002 letter from a private cardiological 
provider indicates that the Veteran reported no memory of certain 
events and blocks of time from his past, as well as difficulty 
concentrating.  The provider stated that this is not unusual for 
patients who have been chronically ill, survived transplant 
surgery, and are dealing with the stresses of medical conditions 
and side effects of many drugs.  The provider further suggested 
that the Veteran "not attempt to remember events of his past" 
in order to minimize stress.  Similarly, the Veteran's diagnoses 
by his treating VA mental health providers have included mild 
cognitive impairment and psychological factor with other illness.  
See, e.g., treatment records dated in May 2004, February 2005, 
June 2005, and April 2007.  However, the Veteran has reported 
having difficulty with concentration and memory prior to his 
heart problem.  See, e.g., June 2005 VA examination report; 
February 2007 VA outpatient PTSD assessment.

The Board further notes that, in June 2005, a VA psychiatrist who 
examined the Veteran for compensation purposes opined that the 
evidence did not support a current PTSD diagnosis but, rather, 
was more consistent with depressive disorder and cognitive 
impairment.  However, the Board finds that such opinion is 
outweighed by the evidence from the Veteran's treating VA 
psychiatrists, as well as a February 2007 VA outpatient PTSD 
assessment conducted by a VA clinical psychologist.  
Significantly, the VA clinical psychologist diagnosed the Veteran 
with PTSD in addition to recurrent major depressive disorder and 
possible cognitive impairment, based on review of previous 
progress notes and examination of the Veteran.  Further, the 
psychologist indicated that the Veteran's score on the 
Posttraumatic Stress Disorder Checklist specific to PTSD caused 
by military experiences (PCL-M), a self-report measure with items 
corresponding to key symptoms of PTSD experienced over the past 
month, was indicative of PTSD.  Specifically, the psychologist 
stated that scores range from 17 to 85, with scores of greater 
than 50 indicative of PTSD, and higher scores indicative of 
greater reported distress, and the Veteran's score was 73.

For the foregoing reasons, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the evidence of record 
establishes a current PTSD diagnosis.  The next question is 
whether the evidence demonstrates a sufficient in-service 
stressor.  In this regard, the Board first observes that the 
evidence does not establish that he engaged in combat with the 
enemy.  Indeed, the Veteran has reported that he was not in the 
infantry and did not actually participate in combat, but he was 
surrounded by combat activity while serving in a combat 
engineering unit in Vietnam.  See, e.g., VA treatment records 
dated in February 2003 and May 2004.  These reports are 
consistent with his service records.  In particular, the 
Veteran's Report of Transfer or Discharge (DD Form 214) reflects 
that he served in Vietnam from August 1970 to February 1971, but 
he received no military awards or decorations indicative of 
direct combat.  The Veteran's military occupational specialty was 
a wheel vehicle mechanic, and his most significant assignment was 
the 27th Engineer Battalion (C).  Further, the Veteran has not 
identified any specific traumatic event, and there is no 
independent corroboration of his claimed in-service stressors.  
As such, it must be determined whether the Veteran's lay 
testimony alone is sufficient to establish the occurrence of such 
claimed stressors.

In his April 2006 substantive appeal, the Veteran stated that he 
had "chosen not to discuss" his stressful experiences that 
occurred while on active duty, and he had been "trying to forget 
everything since leaving Vietnam."  Similarly, his private 
cardiologist advised in a November 2002 letter that the Veteran 
"not attempt to remember events of his past" in order to 
minimize stress.  Nevertheless, the Veteran has reported having 
flashbacks, nightmares, and intrusive memories of experiences in 
Vietnam due to exposure to combat in his vicinity.  See, e.g., VA 
treatment records dated in May 2004, October 2004, June 2005, and 
August 2007.  He has further reported that such symptoms became 
more frequent and he had more problems sleeping after he attended 
some PTSD group classes, as they brought up memories of Vietnam.  
See, e.g., treatment records dated in December 2004 and February 
2005.  At the June 2005 VA examination, the Veteran reported 
having nightmares of Vietnam on average three to four times per 
week over the past year, with a recurring theme of seeing his 
friends dying, although there was no specific recurring nightmare 
or specific event.  He further reported that he found himself 
thinking about Vietnam a couple of times per week if he was not 
occupied, although there was no specific memory of an unpleasant 
event.  The Veteran stated that he was unable to attend the PTSD 
group meetings because other group members were talking about 
carrying their weapons and "blowing people away."  
Additionally, he has reported that he served as a perimeter base 
security guard and participated in convoy operations where he was 
exposed to enemy small arms, mortar, and rocket fire.  See 
September 2002 treatment record from VA social worker.

Based on the foregoing evidence, the Board finds that the 
Veteran's claimed stressors are related to a fear of hostile 
military or terrorist activity.  In particular, the Veteran's 
claimed stressors include involvement in events and circumstances 
that involved actual or threatened death or serious injury to 
himself and others (including incoming artillery, rocket, mortar, 
and small arms fire), and his response to such incidents included 
fear, helplessness, or horror.  Further, such reported events are 
consistent with the places, types, and circumstances of the 
Veteran's service.  Therefore, the  Board concludes that the 
Veteran's lay testimony alone is sufficient to establish the 
occurrence of his claimed in-service stressors under the amended 
version of 38 C.F.R. § 3.304(f)(3).  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 
2010).

Furthermore, the Veteran's treating VA psychiatrists, as well as 
a VA clinical psychologist, have diagnosed him with PTSD based on 
these claimed in-service stressors.  See, e.g., treatment records 
dated in October 2004, February 2005, and August 2007.  The 
sufficiency of a stressor for a PTSD diagnosis is a medical 
determination and, where a current diagnosis exists, the 
sufficiency of the claimed in-service stressor is presumed.  
Cohen, 10 Vet. App. 128.  Additionally, as noted above, the VA 
clinical psychologist indicated in February 2007 that the Veteran 
scored very high on the Posttraumatic Stress Disorder Checklist 
specific to PTSD caused by military experiences.  Moreover, the 
June 2005 VA examiner did not opine that the Veteran's claimed 
in-service stressors were inadequate to support a PTSD diagnosis.  
Rather, he opined that the Veteran's symptoms appeared to be more 
consistent with major depressive disorder and cognitive 
impairment than with PTSD.  As such, the Board finds that the 
Veteran's current PTSD symptoms have been medically linked to his 
fear of hostile military or terrorist activity during service in 
Vietnam by VA psychiatrists and a VA clinical psychologist.

In summary, the evidence demonstrates a current PTSD diagnosis, 
in-service stressors based on fear of hostile military or 
terrorist activity consistent with the Veteran's service, and a 
medical link between his current PTSD symptoms and such in-
service stressors.  As such, service connection is warranted for 
PTSD.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 
39,843 (July 13, 2010), with correcting amendments at 75 Fed. 
Reg. 41,092 (July 15, 2010).






(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the Veteran's 
service connection claim for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


